UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1254


PAULA D. GEORGE,

                Plaintiff - Appellant,

          v.

RAY MABUS, Secretary of the Navy,

                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:11-cv-00106-BO)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula D. George, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paula D. George sued her employer, the Secretary of

the Navy, alleging violations of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2003 & Supp. 2011).        She appeals the district court’s order

granting    her   employer’s   motions    to   dismiss    and    for   summary

judgment.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm substantially for the reasons

stated by the district court.            George v. Mabus, No. 4:11-cv-

00106-BO (E.D.N.C. Jan. 13, 2012; Feb. 6, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   material    before    the    court    and

argument would not aid the decisional process.


                                                                       AFFIRMED




                                     2